DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 04/06/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1, 3, 32 and 33 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-7, 9-11, 13, 15-19, 24 and 27-33 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Christopher Brooke Stabler on June 28, 2021.  

The application has been amended as follows:
Claim 1
compound 

Claim 15
Line 4, “measured using X-ray 

Claim 16
Line 3, -------“measured using X-ray 

Claim 17
Lines 1-2, “The method according to claim 11, wherein the hydrodeoxygenation reaction conditions of step d) and/or step f) include a temperature in a range from 250 to” 

Claim 18
Lines 1-2, “The method according to claim 33, wherein the hydroisomerization of step d) and/or step f) include”------------------

Claim 19
Lines 1-2, “The method according to claim 33, wherein the hydrodeoxygenation catalyst and isomerisation catalyst are the same; and”

Claim 31
The method according to claim 1, comprising:
deoxygenated and isomerised base oil stream 

Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior arts Myllyoja et al. (WO 2016/062868 A1), in view of Myllyoja et al. (EP 1 741 767 B1), because (i) the cited prior arts, alone or in a combination, do not (explicitly) disclose the process scheme of separating the feedstock into at least a free fatty acid (FFA) feed and one or more free fatty acid depleted feeds, as a result, (ii) the separation of the feedstock into two separate streams provides a ketonisation reaction on the separated FFA-enriched feedstock that can be run under condition that results in almost complete (at least 90 %) conversion into ketones due to less undesired oligomerisation reaction compared to ketonisation of the entire stream; (ii) the process scheme results in milder overall hydrodeoxygenation (HDO) conditions for converting the ketones into paraffins compared to ketonisation of a feedstock comprising unconverted fatty acids and triglycerides; (iii) the process scheme results in less exposure from the FFA in the HDO reaction of the FFA-depleted feedstock makes it easier to control the reaction to a high conversion degree; and (iv) the process scheme results in less hydrogen consumption (Remarks, pages 10-13, filed 04/06/2021), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7, 9-11, 13, 15-19, 24 and 27-33. The concept of a method for producing a renewable base oil and a diesel fuel from a feedstock of biological origin, the method comprising:

b)    separating the feedstock into at least:
a free fatty acid feed having a higher concentration of free fatty acids than the feedstock, the free fatty acids containing C10-C24 fatty acids; and 
one or more free fatty acid depleted feed(s) having higher concentration of the compounds selected from mono-glycerides, di-glycerides and tri-glycerides of fatty acids, and having a higher boiling point than the free fatty acid feed;
c)    subjecting the free fatty acid feed to ketonisation reaction conditions where two fatty acids react to yield a ketone stream, the ketone stream containing as a major part saturated ketones;
d)    subjecting the ketone stream to both hydrodeoxygenation reaction conditions and to hydroisomerisation reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerised base oil stream containing the renewable base oil; and
e)    transforming the one or more free fatty acid depleted feed(s) into a diesel fuel, is considered novel. 
The closest prior art to Myllyoja et al. (WO 2016/062868 A1) disclose a method for producing hydrocarbons (i.e., renewable base oil and a diesel oil) from a feedstock of biological origin comprising fatty acids and/or fatty acid derivatives (Abstract; page 2, line 22 thru page 4, 2O, CO2 and CO gases are released and removed from the oil products which directs a production of saturated ketones (pages 8-9); and (iii) subjecting the ketone stream to both hydrodeoxygenation reaction conditions and to hydroisomerization reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerised base oil stream containing the renewable base oil (pages 9-11).  But Myllyoja’868 does not explicitly disclose the step of separating the feedstock into at least a free fatty acid feed and one or more free fatty acid depleted feed(s) having higher concentration of tri-glycerides.
Other pertinent prior art Myllyoja et al. (EP 1 741 767 B1) disclose a process for the manufacture of diesel range hydrocarbons from bio oils and fats with reduced hydrogen consumption (paragraph [0001]).  Myllyoja’767 discloses a process comprising a hydrotreatment step and an isomerization step, for the manufacture of diesel range hydrocarbons from renewable sources like bio oils and fats (paragraph [0035]). But Myllyoja’767 does not explicitly disclose the step of separating the feedstock into at least a free fatty acid feed and one or more free fatty acid depleted feed(s) having higher concentration of tri-glycerides.
It is noted herein that the claimed feature of separating the feedstock into at least a free fatty acid (FFA) feed and one or more free fatty acid depleted feeds provides benefits of: (i) a ketonisation reaction on the separated FFA-enriched feedstock that can be run under condition that results in almost complete (at least 90 %) conversion into ketones due to less undesired oligomerisation reaction compared to ketonisation of the entire stream; (ii) milder overall HDO conditions for converting the ketones into paraffins compared to ketonisation of a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772